IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                February 22, 2008
                                No. 07-50983
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

GONZALO POLANCO-BALLESTEROS

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 3:07-CR-954-ALL


Before JOLLY, DAVIS, and DeMOSS, Circuit Judges.
PER CURIAM:*
      Gonzalo Polanco-Ballesteros appeals his sentences following his guilty plea
convictions for importation of marijuana and possession with intent to distribute
marijuana. He argues that the district court clearly erred in finding that he was
not a minor participant under U.S.S.G. § 3B1.2(b). He further argues that, as
a result of the district court’s error, a presumption of reasonableness does not
apply to his sentence and his case must be remanded for resentencing. The
district court’s finding that Polanco-Ballesteros was not a minor participant was

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-50983

plausible in light of the record as a whole and, thus, not clearly erroneous. See
United States v. Villanueva, 408 F.3d 193, 203-04 (5th Cir. 2005).
AFFIRMED.




                                       2